DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the invention of Group II in the reply filed on June 8, 2022 is acknowledged.  The traversal is on the ground(s) that the present application does not include claims defining inventions that are independent or distinct from each other. Specifically, Applicant argues, because it has added new claim 21 and, if one were to perform all of the elements (i.e., method steps) of new claim 21, such person would infringe independent Claim 1. As such, independent claim 1 and claim 21 are not mutually exclusive and therefore, Applicant avers, it is not a serious burden to perform a search for all of the claims. This is not found persuasive because Applicant does not appear to fully understand the grounds upon which the instant restriction requirement is based. As stated in the restriction requirement, the inventions of Group I and Group II are directed to related processes that are distinct because they have materially different modes of operation for the reasons stated - Invention I requires defining a cavity at an end of a filter/filter element, whereas Invention II does not but, instead, requires a fixing of a wrapper in place to hold a core of tobacco smoker filtering material in register with the smoking article.  Further, as also stated in the restriction requirement, the inventions do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. This, coupled with the fact that the inventions would require a different field of search, mean that there would, in fact, be a serious search and/or examination burden if the restriction were not required. Hence, for the above-stated reason, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 14, Applicant recites, early in the claim, providing either a “stand-alone tobacco smoke filter” or a “filter element comprising a longitudinally extending core of tobacco smoke filtering material and a wrapper which is attached thereto”; however, the remainder of the claim seems to only refer to the “longitudinally extending core of tobacco smoker filtering material”. The claim further proceeds to recite “engaging the wrapper” and, again, this recitation only seems relevant to the “longitudinally extending core of tobacco smoke filter material”, and not the stand-alone tobacco smoke filter, rendering the entirety of the claim recitation confusing. 
Also, Applicant recites “providing a smoking article”, and then later recites “engaging the wrapper around…at least part of a smoking article”; however, it is unclear if the 2nd recited “smoking article” is the same “smoking article” that was earlier recited.
Lastly, Applicant recites early in the claim that the “wrapper” is “attached” to the longitudinally extending core of tobacco smoke filtering material, but then later recites “engaging the wrapper” around the longitudinally extending core of tobacco smoke filtering material. This is confusing, as it is presumed that the wrapper is already engaged around the said filtering material, since, in the earlier-provided “providing” step, the wrapper is “attached thereto”. For purposes of examination, the claims will be interpreted as if they recited as follows, which is also Examiner-suggested claim recitation for Applicant to consider to obviate the above-referenced issues:
  “Claim 14.   A method of forming a filtered smoking product, the method comprising:	-providing a longitudinally-extending core of tobacco smoke filtering material having a wrapper circumscribed around the same, said wrapper having an end which extends, longitudinally, beyond an end of said core of tobacco smoke filtering material, and having fixing means provided along a longitudinally-extending edge of said wrapper;
-providing a smoking article;
-unfurling the wrapper from around the core of tobacco smoke filtering material and placing an end of the smoking article adjacent to the end of said core of tobacco smoke filter material; 
-re-engaging the wrapper so as to fully encircle and surround both the core of tobacco smoke filtering material and the end of the smoking article adjacent to said first end of said core of tobacco smoke filtering material; and
-fixing the wrapper via said fixing means to the end of the smoking article adjacent to said first end of said core in order to thereby hold the wrapper in place around the core of tobacco smoke filtering material in register with the smoking article to thereby form the filtered smoking product; 
wherein the wrapper is paper of basis weight from 30 to 80 g/m2; and wherein the smoking article has a circumference of 16 to 17 mm.”
Claim 19 recites the limitation "the end of the wrapper” and “the end of the core” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least one end of the wrapper" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747